The plaintiff in his complaint, demanded that the defendants (455) should be enjoined from selling certain lands under the provisions of a deed in trust, alleging irreparable injury, and on the 4th of August obtained a restraining order until the 26th of the same month, when the defendants were summoned to appear. The defendants appeared and answered, and his Honor refused to continue such restraining order to the hearing; from which judgment plaintiff appealed.
We agree with his Honor that the injunctive relief set up in the complaint is fully met by the answer.
There was, therefore no error in setting aside the restraining order and refusing the motion to grant an injunction until the hearing.
This will be certified to the end that the parties may proceed as they may be advised.
PER CURIAM.                                 Judgment accordingly.